Exhibit 10.3 METHES ENERGIES INTERNATIONAL LTD. INCENTIVE STOCK OPTION AGREEMENT This Agreement is between Methes Energies International Ltd., a Nevada corporation (the “Company”), and (the “Optionee”), pursuant to the Company’s Amended and Restated 2008 Directors, Officers and Employees Stock Option Plan (the “Plan”).The Company and the Optionee agree as follows: 1.Option Grant.The Company grants to the Optionee on the terms and conditions of this Agreement the right and the option (the “Option”) to purchase all or any part of shares of the Company’s
